Citation Nr: 0416026	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-22 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

Entitlement to an increased rating for hearing loss in the 
left ear, currently evaluated as 10 percent disabling.

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.

Entitlement to an increased rating for gouty arthritis of 
both hands and feet, currently evaluated as 40 percent 
disabling.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision denied 
service connection for hypertension.  In addition, the 
November 2002 rating decision denied increased ratings for 
hearing loss in the left ear, tinnitus, and gouty arthritis 
of the hands and feet, which were all rated as 10 percent 
disabling.  An October 2003 decision increased the veteran's 
disability rating for gouty arthritis to 40 percent.  As this 
is not the full benefit sought on appeal, that issue remains 
before the Board.

The Board notes that the issue of service connection for 
hypertension was adjudicated as an original claim in the 
November 2002 rating decision.  However, entitlement to 
service connection was denied in a September 1997 decision, 
which was not appealed by the veteran.  As there is a 
previous final decision of record regarding this issue, the 
Board, in accordance with the United States Court of Appeals 
for Veterans Claims (Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), is obligated to address the issue of new 
and material evidence regardless of whether the RO based its 
determination on that issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The RO's September 1997 decision that denied service 
connection for hypertension was not appealed following the 
RO's notice of denial to the veteran.

3.  The evidence submitted since the RO's September 1997 
decision does not raise a reasonable possibility of 
substantiating the claim.

4.  At the April 2003 VA examination, the most severe 
indication of hearing loss of record, the veteran exhibited 
Level X hearing loss in his left ear.  His right ear, as it 
is non-service-connected, is assigned Level I hearing loss.

5.  The veteran is currently in receipt of the maximum rating 
available for tinnitus.

6.  Gouty arthritis of the hands and feet is not shown to be 
productive of symptoms less than those reflected in the 
criteria for a 100 percent evaluation but with weight loss or 
anemia productive of severe health impairment or severely 
incapacitating exacerbations occurring four or more times a 
year.


CONCLUSIONS OF LAW

1.  The RO decision of September 1997, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

2.  Evidence received since the September 1997 decision is 
not new and material, and the claim for entitlement to 
service connection for hypertension is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Hearing loss in the left ear is not more than 10 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2003).

4.  Tinnitus is not more than 10 percent disabling according 
to the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

5.  Gouty arthritis of the hands and feet is not more than 40 
percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5017 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was codified at 
38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The Board notes that the veteran's 
current claims was filed in January 2002, accordingly these 
new regulations apply to the veteran's claim.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
to assess the severity of his disabilities.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date with regard to these 
claims.

The Court's decision in Pelegrini v. Principi, 17 Vet App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in April 2002, prior to the 
November 2002 decision.  Accordingly, this notice requirement 
set forth in Pelegrini has been satisfied.


II.  Whether New and Material Evidence
Has Been Presented to Reopen
A Claim for Service Connection for Hypertension

Factual Background

Service medical records noted the following blood pressure 
readings:

October 1953
130/80
December 1959
116/78
January 1963
112/76
January 1967
118/86
January 1968
118/78
April 1974
118/88
September 1974
128/98

A September 1997 rating decision denied service connection 
for hypertension.  The basis of the denial was that 
hypertension was not shown in service, or within one year of 
service.  The denial also indicated that the veteran did not 
have a current diagnosis of hypertension.

VA treatment records, submitted after the September 1997 
decision, reported that the veteran was diagnosed with 
hypertension in May 1983.  An October 1983 VA treatment 
record noted a diagnosis of mild hypertension.

An April 2003 letter from a private physician reported that 
the physician had been treating the veteran for hypertension 
since January 2002.

An April 2003 VA examination report noted that the veteran 
reported being diagnosed with hypertension twenty years prior 
when he was working for the merchant marines.  The diagnosis 
was hypertension controlled with medication.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 2003.  He stated he was treated 
for hypertension during service.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for hypertension if manifest to a compensable degree within 
one year of service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in September 
1997.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

New and Material Evidence

Because the RO previously denied the veteran's claim of 
service connection for hypertension in September 1997, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's September 1997 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The September 1997 rating decision denied service connection 
for hypertension on the basis that the veteran did not have a 
current diagnosis of hypertension, and it was not shown in 
service, or within one year of service.  Of record at the 
time of the previous denial were the veteran's service 
medical records.  Submitted with the current claim are VA 
treatment records from 1983, an April 2003 letter from the 
veteran's private physician, an April 2003 VA examination 
report, and the veteran's statements and testimony before a 
hearing officer at a hearing held in September 2003.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim. 38 CFR § 3.156(a).  The Board notes 
that there were two elements noted to be missing in the 
previous denial of the veteran's claim.  Evidence submitted 
with the current claim does indicate that the veteran has a 
current diagnosis of hypertension, a fact which was 
unestablished in the previous decision.  However, what was 
also lacking at the time of the last denial, and what is 
still lacking is evidence of essential hypertension at a time 
reasonably proximate to his period of service such as would 
warrant again reconsidering the question of whether the 
condition had origins during the pertinent time frames.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim of service connection for hypertension since 
the added evidence does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

III.  Increased Rating for Hearing Loss in the Left Ear

Factual Background

Service medical records noted hearing loss in the left ear at 
a January 1967 audiometry examination.  A June 1981 rating 
decision granted service connection for hearing loss in the 
left ear and assigned an initial disability rating of 10 
percent.

A November 2002 VA examination report noted puretone 
thresholds were as follows:

 

The average puretone threshold in the left ear was 86.2.  
Speech recognition score in the left ear was 60 percent.


An April 2003 VA examination report noted puretone thresholds 
as follows:

 

The average puretone threshold in the left ear was 96.25.  
The speech recognition score in the left ear was 40 percent.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 2003.  He stated that he was 
completely deaf in his left ear.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2002).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2003).

If impaired hearing is service-connected in only one ear in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.  38 C.F.R. 
§ 4.85(f) (2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2003).

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).


Analysis

The Board notes that there are varied audiological 
evaluations of record.  Accordingly, the Board will base its 
decision on the audiological evaluation with the most severe 
level of hearing loss in the left ear, the April 2003 
examination report.  Based on the April 2003 report, under 
Table VI contained in Diagnostic Code 6100, the average pure 
tone thresholds and speech recognition scores correspond to 
category X for the left ear.  As the veteran is not service 
connected for hearing loss in the right ear, that ear is 
assigned category I.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
10 percent schedular rating.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
in the left ear warrants a higher rating, because he is 
completely deaf in that ear.  However, as noted above, 
pertinent case law provides that the assignment of a 
schedular rating for hearing impairment is to be derived by 
the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  See Lendenmann, supra.  Furthermore, there are 
no clinical indications of record that support the veteran's 
contentions that he is completely deaf in his left ear.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's left ear hearing loss alone 
has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.

IV.  Increased Rating for Tinnitus

Factual Background

Service medical records are silent with regard to complaints, 
treatment or findings related to tinnitus.  An October 1980 
VA examination report noted complaints of tinnitus in the 
left ear.  

A June 1981 rating decision granted service connection for 
tinnitus and assigned an initial rating of 10 percent.

A November 2002 VA examination report noted complaints of 
constant tinnitus in the left ear.  An April 2003 VA 
examination reported noted complaints of constant tinnitus in 
the left ear.

Criteria

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for tinnitus 
were revised effective June 13, 2003.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991).  The amendments were made after the RO certified 
and forwarded the appeal to the Board.  Consequently, the 
revisions were not considered by the RO and the veteran was 
not provided with the new regulations or specifically advised 
that any changes were made in the regulation.  However, the 
Board notes that the pertinent regulations do not contain any 
substantive changes that affect this particular case, but 
merely codify current standard VA practice concerning the 
evaluation of tinnitus.  38 C.F.R. § 4.87.  The schedular 
criteria have not been changed.

The revised regulatory provisions essentially addressed the 
medical definition of tinnitus and the appropriate 
compensation whether tinnitus is perceived in one ear, both 
ears, or somewhere undefined in the head. It has been the 
long-standing practice of the VA to compensate for a 
disability of tinnitus, recurrent at 10 percent, regardless 
of whether it is perceived in one ear or both, or somewhere 
undefined in the head.  The revised regulatory provisions 
also clarified how to adjudicate objective tinnitus, i.e., 
sound that is audible to other people and has a definable 
cause that may or may not be pathologic.

The RO apparently followed current VA practice in denying an 
initial evaluation in excess of 10 percent for recurrent 
tinnitus. Since the regulatory provisions merely codified 
that practice, the Board is able to evaluate this claim under 
the new regulations. To remand the case for the RO to apply 
the amended regulations would result in a pointless delay in 
the adjudication of the veteran's claim that cannot 
conceivably lead to a more favorable outcome. While the RO 
has not had an opportunity to review the veteran's claim 
under the amended regulations, and the veteran has not been 
advised of the changes, the Board may consider regulations 
not considered by the agency of original jurisdiction if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance. See 
VAOPGCPREC 11-97; Bernard, 4 Vet. App. at 393-94. Therefore, 
as there is no prejudice to the veteran in failing to remand 
this case for initial review of the amended regulations by 
the RO, the Board will proceed with appellate review under 
both versions of the regulations. Bernard, 4 Vet. App. at 
393.

For the reasons discussed below, the Board finds that neither 
the old or new regulations referable to the evaluation of 
tinnitus are more favorable to the veteran.

Under the regulations in effect prior to June 13, 2003, a 
disability of tinnitus, recurrent, warrants an evaluation of 
10 percent.  Note: A separate evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes. 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Under the regulations in effect from June 13, 2003, a 10 
percent rating is warranted for recurrent tinnitus.  Note 
(1): A separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  Note (2): 
Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has a 
definable cause that may or may not be pathologic) under this 
diagnostic code, but evaluate it as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).  10 percent is the maximum rating available under 
this Diagnostic Code.

Analysis

After having carefully reviewed the evidence of record and 
for the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for tinnitus.  In this 
instance, the veteran is not service connected for any other 
disease of the ear that would permit rating the veteran's 
tinnitus under a Diagnostic Code other than Diagnostic Code 
6260.  The Board finds that the 10 percent evaluation is the 
maximum evaluation that the veteran can attain for tinnitus.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's tinnitus alone has caused such 
marked interference with employment or necessitated frequent 
periods of hospitalization for the periods at issue such as 
would render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 
Vet. App. at 227.

V.  Increased Rating for Gouty Arthritis of the Hands and 
Feet

Factual Background

A November 2002 VA examination report noted that there was no 
claims folder available for review.  The veteran complained 
of wrist, hand, knee, ankle and foot pains with heat, 
redness, swelling and stiffness.  The veteran indicated that 
flare-ups occurred three to four times per month and lasted 
for days.  He stated that he was unable to walk without 
crutches during a flare-up and had moderate to severe 
functional impairment.  On examination, the examiner noted no 
limitation of motion at that time.  No comments were made 
with regard to the veteran's weight or whether he had anemia.  
No laboratory studies were conducted.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 2003.  The hearing officer noted 
that the veteran brought someone with him to assist in 
ambulation.  The veteran stated that his hand was swollen.  
The hearing officer indicated that the veteran pointed to his 
right metacarpophalangeal joint over the third digit, which 
was swollen.  The veteran stated his knee was also swollen, 
but when he reported for examinations he is better and the 
severity of his symptoms are not noted by the examiner.

A September 2003 VA examination report noted that the veteran 
complained of intermittent migratory polyarthritis affecting 
the elbows, shoulders, knees, hands and feet.  The veteran 
stated that flare-ups occurred once every three months, which 
lasted three to four days.  He stated that medication and 
rest alleviate his pain.  He indicated that he lived alone, 
but had a helper around the house who assisted him, 
particularly when he had attacks of gout.  The examiner noted 
that the veteran's symptomatology and joint involvement were 
consistent with gouty arthritis.  At the time of the 
examination, there were no actively inflamed joints, and 
range of motion was noted to be normal.  The examiner stated 
that, during flare-ups, the veteran's gout was moderately to 
severely incapacitating with limitation of range of motion.  
No comments were made with regard to the veteran's weight or 
whether he had anemia.  No laboratory studies were conducted.

Criteria

Under Diagnostic Code 5017, gout is rated as rheumatoid 
arthritis under Diagnostic Code 5002.  Rheumatoid arthritis 
may be rated as an active process or according to chronic 
residuals.  The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  The higher evaluation is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

Rheumatoid arthritis as an active process is rated 40 percent 
disabling where there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more time a year.  A 60 percent evaluation 
is appropriate for symptoms that are less than those in the 
criteria for a 100 percent evaluation but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods.  A 
100 percent evaluate is appropriate where there are 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating.  Id.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where however, limitation of motion of the 
specific joint or joints is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined not added under Diagnostic Code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Analysis

The Board notes that the veteran is currently rated under 
Diagnostic 5017-5002, with his gouty arthritis being 
considered an active process.  After carefully reviewing the 
evidence of record, the Board finds that the evidence does 
not support a rating in excess of 40 percent at this time.  
The Board would note that there are no specific clinical 
findings with regard to weight loss or anemia.  However, the 
veteran has not contended that he experiences either of these 
symptoms as a result of his disability.  Rather, his 
contention is that his flare-ups are more severe than the 
examinations have documented.

The Board is aware that the November 2002 VA examination 
report did note that the veteran reported flare-ups occurring 
three to four times a month.  In addition, the September 2003 
VA examination report also indicated that the veteran 
reported flare-ups at least once every three months.  Both 
examination reports characterized the veteran's flare-ups as 
moderate to severe in nature and would incapacitate him for 
the duration of the flare-up.  The September 2003 VA examiner 
noted that the veteran has a helper who assists him daily, 
but particularly when he experienced flare-ups.  The hearing 
officer at the September 2003 hearing noted that the 
veteran's helper was assisting him with ambulation.  While 
these are indications that the veteran experiences flare-ups 
associated with his gouty arthritis, there are otherwise no 
objective indications of record that such flare-ups occur 
with the frequency and duration reported by the veteran.  
Although the examiners' comments reflect the veteran's 
reported history, this is not, of itself, sufficient to 
satisfy the criteria set forth in the rating schedule.  In 
the absence of clinical evidence reflecting symptoms that are 
less than those in the criteria for a 100 percent evaluation 
but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, entitlement to a rating in excess of 40 
percent for gouty arthritis is denied.


The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's gouty arthritis alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

New and material evidence has not been presented to reopen 
the claim for entitlement to service connection for 
hypertension.

Entitlement to an increased rating for hearing loss of the 
left ear, currently evaluated as 10 percent disabling, is 
denied.


Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for gouty arthritis, 
currently evaluated as 40 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



